White, J.
Appeal from an order of the Supreme Court (Dier, J.), entered April 11, 1994 in Warren County, which, inter alia, conditionally granted defendants’ motion for a preclusion order.
We affirm. Supreme Court did not abuse its discretion in this legal malpractice action in directing plaintiff to serve a complete and sufficient bill of particulars since the responses in her original bill are so broad that they convey almost no information to defendants as to the nature of the claims plaintiff is asserting against them (see, Morris v Fein, 177 AD2d 915, 916).
Mikoll, J. P., Crew III, Casey and Peters, JJ., concur. Ordered that the order is affirmed, with costs.